DETAILED ACTION
This Office Action is in response to Applicants Application filed on June 18, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2021 had been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the Cross Reference to Related Applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,485. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope and thus encompass the subject matter already claimed in the allowed U.S. Patent No. 11,070,485.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al (hereinafter, “Cho”, U.S. Pub. No. 2020/0084486).
As per claims 1, 15 and 20, Cho discloses a computer-implemented method, system and non-transitory computer-readable medium comprising:
accessing data resulting from a playback session in which at least a portion of requested multimedia content is streamed over a network to a client electronic device located in a first country, the network including a plurality of end nodes in different countries that are each configured to host and serve multimedia content (paragraph 0021; Cho discloses a selector service receiving information regarding the characteristics of the playback device and the user of the playback device);
identifying which route through the network was used to provide the requested multimedia content during the playback session, including indicating which end node located in the first country was used to provide the multimedia content (paragraphs 0022 and 0023; Cho discloses determining a content server authorized to provide the requested data based on threshold, bandwidth, and location);
accessing one or more network steering factors that indicate why the requested multimedia content was steered through the identified network route (paragraphs 0022 and 0023; Cho discloses determining a content server authorized to provide the requested data based on threshold, bandwidth, and location);
determining, based on at least one of the network steering factors, that an end node in a second, different country would have been more suited to providing the requested multimedia content for the playback session (paragraphs 0022 and 0023; Cho discloses determining a content server authorized to provide the requested data based on threshold, bandwidth, and location); and
transferring at least a portion of the requested multimedia content to the determined end node in the second country (paragraph 0022), such that the determined end node in the second country to which the requested multimedia content was transferred provisions the requested multimedia content during subsequent playback sessions (paragraphs 0027 and 0032; Cho disclose sending the requested content to the playback device).
As per claim 2, Cho discloses:
wherein the end nodes in the first country are preferred over end nodes in the second country to provision the requested multimedia to the client electronic device (paragraph 0022).
As per claim 3, Cho discloses:
wherein end node preferences are stored in the one or more network steering factors (paragraph 0023).
As per claim 4, Cho discloses:
wherein end node preferences to have end nodes located in a same country as the client electronic device provision the requested multimedia content to the client electronic device are subject to being overridden based on one or more network steering factors (paragraphs 0022 and 0023).
As per claim 5, Cho discloses:
wherein the end node preferences to have end nodes located in the same country as the client electronic device provision the requested media content to the client electronic device are overridden, such that at least a portion of the requested multimedia content is transferred to the determined end node in the second country (paragraph 0022).
As per claim 6, Cho further discloses:
receiving a request from the client electronic device for one or more portions of multimedia content (paragraph 0028); and
steering the received request to the determined end node in the second country to which the portion of requested multimedia content was transferred (paragraph 0028).
As per claim 7, Cho discloses:
wherein the one or more network steering factors include at least one of a health indicator of the end node that provided the multimedia content, a distance indicator indicating a physical distance between the client electronic device and the end node that provided the multimedia content, an expected latency measurement between the client electronic device and the end node, or an agreement with an internet service provider (ISP) indicating an amount of multimedia content that is to be provided by the end node (paragraphs 0021 and 0023).
As per claim 8, Cho further discloses:
providing, as an output for each playback session, an indication of which of the plurality of end nodes would have been more suited to providing the requested multimedia content for the playback session (paragraphs 0051 and 0052).
As per claim 9, Cho discloses further discloses:
providing, as an output for each playback session, an indication of which route through the network was used to provide the requested multimedia content during the playback session (paragraphs 0022 and 0023).
As per claim 10, Cho further discloses:
providing, as an output for each playback session, an indication of why the specified route through the network was used to provide the requested multimedia content during the playback session (paragraphs 0022 and 0023).
As per claim 11, Cho discloses:
wherein the indication of why the specified route through the network was used to provide the requested multimedia content during the playback session specifies a computing resource health measurement for the end node that was used to provide the multimedia content (paragraphs 0022 and 0023).
As per claim 12, Cho discloses:
wherein the indication of why the specified route through the network was used to provide the requested multimedia content during the playback session indicates that requested content was not available on a node that would have been more suited to providing the requested multimedia content for the playback session (paragraph 0027).
As per claim 13, Cho discloses:
wherein the indication of why the specified route through the network was used to provide the requested multimedia content during the playback session indicates that the client electronic device switched to a third, different end node in the second country configured to host and serve multimedia content (paragraphs 0051 and 0052).
As per claim 14, Cho discloses:
wherein the determined node comprises a multimedia content provisioning system, and wherein the multimedia content provisioning system includes a specified amount of preloaded multimedia content stored thereon (paragraph 0027).
As per claim 16, Cho further discloses:
receiving a request from the client electronic device for one or more portions of multimedia content (paragraph 0031);
determining a current physical location of the client electronic device (paragraph 0022); and
ranking at least some of the plurality of end nodes on a scale based on which end nodes in the second country are closest to the current physical location of the client electronic device (paragraphs 0022 and 0027).
As per claim 17, Cho discloses:
wherein the ranking is further based on whether the portions of multimedia content requested by the client electronic device are stored on each end node (paragraph 0027).
As per claim 18, Cho further discloses:
determining an optimal end node hosting and serving capacity that will provision a maximal amount of multimedia requests using the end nodes, while minimizing the number of requests that are transferred to other nodes (paragraph 0070).
As per claim 19, Cho further disclose:
instantiating an end node that has the determined optimal hosting and serving capacity that will provision a maximal amount of multimedia requests using the end nodes in the second country (paragraphs 0022 and 0070), while minimizing the number of requests that are transferred to other nodes in the second country (paragraph 0070); and
transferring at least a portion of multimedia content to the determined end node in the second country for provisioning during subsequent playback sessions (paragraph 0078).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ljb
July 28, 2022